DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 13 May 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing Objection.  The Drawing Objections have been withdrawn.  
Applicant’s amendments and explanations of how the claimed “controller” performs its claimed functions have been fully considered and are persuasive (see pages 17-19 in the Arguments dated 13 May 2022).  Accordingly, the 35 USC 112(f) interpretation section and corresponding 35 USC 112(a) and 112(b) rejections are withdrawn.
Applicant’s amendments have overcome the 35 USC 112(b) rejections.  Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant’s arguments and amendments with respect to the rejection of claims under 35 USC § 102 and 103 have been fully considered and are persuasive.  However, upon conducting an updated search, additional references were found, which teach the amended portions of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 13 May 2022, the status of the claims is as follows: Claims 1, 4-5, 11, 16, and 20 have been amended.  Claims 6, 10, 15, and 19 have been cancelled.  Claims 21-24 are new.
Claims 1-5, 7-9, 11-14, 16-18, and 20-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Cheverton (US-20150177158-A1).
Buller teaches an additive manufacturing machine (“systems, apparatuses and methods for monitoring a three-dimensional printing process,” abstract) comprising: 
at least one light source (energy source 1420, fig. 14, “the first energy beam is located within the enclosure,” para 0209); 
at least one photosensor (sensor 1418, fig. 14, “photo detector,” para 0178); and 
a beam entry window (optical window 1415, fig. 14), positioned between the at least one light source and the at least one photosensor (see fig. 14); 
wherein the at least one photosensor is configured to measure the light transmitted by the at least one light source through a plurality of locations on the beam entry window to monitor transmittance of the beam entry window at each of the plurality of locations (“the cleanliness (or conversely the contamination level) of the optical window can be determined, at least in part, by a reflectivity of one or more signals from an energy source located inside the enclosure towards the optical window, and measuring any reflection of the signal by using a detector located outside of the enclosure…. Multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208).
Buller, fig. 14

    PNG
    media_image1.png
    585
    485
    media_image1.png
    Greyscale

	Buller does not explicitly disclose at least one light source attached to a movable recoater; and wherein the at least one light source is attached to the recoater on a side of the recoater that faces the beam entry window such that light emitted by the at least one light source is transmitted through the beam entry window.
	However, in the same field of endeavor of additive manufacturing, Cheverton teaches at least one light source (light source 526, fig. 5) attached to a movable recoater (recoater 516, fig. 5; “moves horizontally (right to left in FIG. 5),” para 0076); and wherein the at least one light source is attached to the recoater on a side of the recoater that faces the beam entry window (window 504, fig. 5; see annotation below for the construed “side” of the recoater facing the window) such that light emitted by the at least one light source is transmitted through the beam entry window (“in a further embodiment the camera 524 is an external camera that is mounted outside the build chamber and performs the imaging through a window or door,” para 0076; construed such that the light from the light source 526 can transmit through the window 504 when the camera 524 is external to the build chamber 502, as shown in fig. 6C, i.e., reflected light 606 is sent to camera 624 for imaging).
Cheverton, fig. 5 (annotated) and fig. 6C

    PNG
    media_image2.png
    457
    507
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    434
    406
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, attaching a light source to a recoater, in view of the teachings of Cheverton, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, in order to focus a light source at an imaging location, giving a uniform illumination field for the camera, for the advantage of detecting and reacting to potential operational flaws with the additive manufacturing apparatus and/or errors with one or more printed layers, which may indicate that the additive manufacturing apparatus has failed, is about to fail, or needs maintenance, because by terminating building of individual parts that are becoming problematic, manufacturing yields and machine uptime can be maximized (Cheverton, paras 0025-0026 and 0041).
Claims 1, 7-9, 11, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Cheverton (US-20150177158-A1) and Scott et al. (US-20180079029-A1).
Regarding Claim 1, Buller teaches an additive manufacturing machine (“systems, apparatuses and methods for monitoring a three-dimensional printing process,” abstract) comprising: 
a laser light source (energy source 1413, fig. 14; corresponds with energy source 813 in fig. 8; “The energy beam 801 used to generate the 3D object 806 is generated by a first energy source 813 located outside of the enclosure 807,” para 0209) that emits laser light to selectively melt (para 0005) one or more portions of a working layer (1404, fig. 14; “exposed surface of the material bed 804,” para 0209) of a powder bed (powder bed shown at the bottom of fig. 14) during additive manufacturing of a part (object 1406, fig. 14); 
a beam entry window (optical window 1415, fig. 14) positioned between the powder bed and the laser light source (as shown in fig. 14); 
a recoater that moves across the powder bed to spread the working layer (material dispensing mechanism 616, fig. 6; “The at least one mechanism can comprise the material dispensing mechanism, leveling mechanism, or material removal mechanism,” para 0045); 
a photosensor (sensor 1418, fig. 14, “photo detector,” para 0178), positioned between the laser light source (1413) and the beam entry window (1415; the sensor 1418 is construed as being “between” the energy source 1413 and the window 1415 in fig. 14 in the sense that along a height direction, the sensor lies between energy source 1413 and window 1415), that senses intensity of light emitted by each of the plurality of light sources (dashed line from 1420 to 1415, to 1418, fig. 14) through the beam entry window (“the cleanliness (or conversely the contamination level) of the optical window can be determined, at least in part, by a reflectivity of one or more signals from an energy source located inside the enclosure towards the optical window, and measuring any reflection of the signal by using a detector located outside of the enclosure,” para 0208); and 
a controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255) that: aims the photosensor to receive the light emitted by each of the plurality of light sources (“The control may comprise a controller. In some cases the one or more detectors, and/or energy sources can scan the surface at predetermined time intervals to generate a map at multiple time points. In some cases, the location and/or angle of the detectors can be varied relative to the surface to generate one or more maps corresponding to different perspective angles,” para 0193, similar to what is disclosed by the Applicant in the Specification, Buller teaches using a system of at least one mirror 405 to “direct the reflected energy beam to one or more detectors 406,” para 0202, which is shown in fig. 4); correlates sensed intensity of the light emitted by each of the plurality of light sources through the beam entry window to corresponding positions on the beam entry window (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208); and outputs one or more parameters relating to transmittance of the beam entry window based on the sensed intensity of the light emitted by each of the plurality of light sources at the corresponding positions on the beam entry window (“The alteration can comprise intensity and/or direction alteration,” para 0041; “intensity” and “direction alteration” are construed as the claimed “parameters”).  
Buller does not explicitly disclose an optical bench that includes the laser light source; a plurality of light sources attached to the recoater on a side of the recoater that faces the beam entry window; a photosensor, positioned within the optical bench (although Buller teaches an energy source inside the chamber 1420 in fig. 14, Buller does not explicitly disclose that it is a plurality of lights or that they can be attached to the recoater).
Buller, fig. 6

    PNG
    media_image4.png
    579
    508
    media_image4.png
    Greyscale

	However, in the same field of endeavor of additive manufacturing, Scott teaches an optical bench (optical module 10, fig. 2; Applicant discloses a “separate, sealed optical bench,” para 0003 of the Specification; similarly, Scott teaches an optical module with a “sealing” housing, para 0037, and a linear rail 90, fig. 1; this optical module 10 is construed as being an optical bench) that includes the laser light source (“The housing of the module may contain a laser source for generating a laser beam for use in a manufacturing process,” para 0022); a photosensor, positioned within the optical bench (“a camera may be mounted within the optical module by any known method,” para 0015).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a sealed and removable optical module 10, in view of the teachings of Scott, where the energy source 1413 and the sensor 1418, as taught by Buller, were housed within the optical module 10, as taught by Scott, so that a removably mountable module containing the sensitive optical components may be prepared in a clean area to facilitate the precise set-up and alignment of optical components in a room having a controlled atmosphere, for the advantage of testing comprehensively and certifying or validating the parameters of the optical module (Scott, para 0008).
Buller/Scott do not explicitly disclose a plurality of light sources attached to the recoater on a side of the recoater that faces the beam entry window;
However, in the same field of endeavor of additive manufacturing, Cheverton teaches a plurality of light sources (light source 526, fig. 5; “in one example, printing apparatus 100 is a modified version of a commercially available 3D printer, modified to include one or more cameras and one or more light sources,” para 0041; fig. 5 is an example of fig. 1, paras 0013-0014; construed such the light source 526 can be more than one light source) attached to the recoater (recoater 516, fig. 5) on a side of the recoater that faces the beam entry window (window 504, fig. 5; see annotation above for the construed “side” of the recoater facing the window).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, attaching a light source to a recoater, in view of the teachings of Cheverton, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, in order to focus a light source at an imaging location, giving a uniform illumination field for the camera, for the advantage of detecting and reacting to potential operational flaws with the additive manufacturing apparatus and/or errors with one or more printed layers, which may indicate that the additive manufacturing apparatus has failed, is about to fail, or needs maintenance, because by terminating building of individual parts that are becoming problematic, manufacturing yields and machine uptime can be maximized (Cheverton, paras 0025-0026 and 0041).
Regarding claim 7, Buller teaches wherein the controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255) outputs an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate a transmittance that is less than a threshold transmittance (“When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208; “intensity of a reflected beam” are used to determine “spatial locations,” described para 0202; based on the Specification, examiner understand measuring transmittance to be the same as measuring intensity).
Regarding claim 8, Buller teaches wherein the alert indicates a location on the beam entry window (optical window 1415, fig. 14) corresponding to the transmittance that is less than the threshold transmittance (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208; “When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208).
Regarding claim 9, Buller teaches wherein the controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255) outputs the alert (“aborted or stalled,” para 0208) during the additive manufacturing of the part (“The detection of the contamination level of the optical window can be done mostly or entirely during the formation of the 3D object (e.g., simultaneously. E.g., in real time),” para 0208).
Regarding claim 11, Buller teaches a method (“systems, apparatuses and methods for monitoring a three-dimensional printing process,” abstract) comprising: 
moving a recoater (material dispensing mechanism 616, fig. 6) across a powder bed (as shown in fig. 14) of an additive manufacturing machine to spread a working layer (1404, fig. 14; “exposed surface of the material bed 804,” para 0209) of the powder bed (“The at least one mechanism can comprise the material dispensing mechanism, leveling mechanism, or material removal mechanism,” para 0045); 
aiming a photosensor (sensor 1418, fig. 14, “photo detector,” para 0178) to receive light emitted by each of the plurality of light sources (similar to what is disclosed by the Applicant in the Specification, Buller teaches using a system of at least one mirror 405 to “direct the reflected energy beam to one or more detectors,” para 0202, which is shown in fig. 4), wherein the photosensor is aimed by a controller (“The control may comprise a controller. In some cases the one or more detectors, and/or energy sources can scan the surface at predetermined time intervals to generate a map at multiple time points. In some cases, the location and/or angle of the detectors can be varied relative to the surface to generate one or more maps corresponding to different perspective angles,” para 0193);
sensing, by the photosensor (sensor 1418, fig. 14, “photo detector,” para 0178), intensity of the light (dashed line from 1420 to 1415, to 1418, fig. 14) emitted by each of the plurality of light sources (energy source 1420, fig. 14) through a beam entry window (optical window 1415, fig. 14) positioned between the powder bed (as shown in fig. 14) and a laser light source (energy source 1413, fig. 14)  that is configured to emit laser light to selectively melt (para 0005) one or more portions of the working layer (1404, fig. 14; “exposed surface of the material bed 804,” para 0209) of the powder bed during additive manufacturing of a part (object 1406, fig. 14);
correlating, by the controller (“The computer system can comprise one or more computer processors programmed or otherwise configured to process one or more signals collected at the one or more detectors,” para 0255), the intensity of the light sensed by the photosensor to corresponding positions on the beam entry window (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208); and 
outputting, by the controller, one or more parameters relating to transmittance of the beam entry window based on the intensity of the light sensed by the photosensor and the corresponding positions on the beam entry window (“The alteration can comprise intensity and/or direction alteration,” para 0041; “intensity” and “direction alteration” are construed as the claimed “parameters”). 
Buller does not explicitly disclose illuminating, during movement of the recoater, a plurality of light sources that are attached to the recoater on a side of the recoater that faces the beam entry window; an optical bench that includes a laser light source. 
However, in the same field of endeavor of additive manufacturing, Scott teaches an optical bench (optical module 10, fig. 2; Applicant discloses a “separate, sealed optical bench,” para 0003 of the Specification; similarly, Scott teaches an optical module with a “sealing” housing, para 0037, and a linear rail 90, fig. 1; this optical module 10 is construed as being an optical bench) that includes the laser light source (“The housing of the module may contain a laser source for generating a laser beam for use in a manufacturing process,” para 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a sealed and removable optical module 10, in view of the teachings of Scott, where the energy source 1413, as taught by Buller, was housed within the optical module 10, as taught by Scott, so that a removably mountable module containing the sensitive optical components may be prepared in a clean area to facilitate the precise set-up and alignment of optical components in a room having a controlled atmosphere, for the advantage of testing comprehensively and certifying or validating the parameters of the optical module (Scott, para 0008).
Buller/Scott do not explicitly disclose illuminating, during movement of the recoater, a plurality of light sources that are attached to the recoater on a side of the recoater that faces the beam entry window.
However, in the same field of endeavor of additive manufacturing, Cheverton teaches illuminating, during movement of the recoater (“a recoater 516 is provided having a powder spreader (sometimes referred to as a “doctor arm”) 518 mounted to arm 520, which moves horizontally (right to left in FIG. 5) across build platform 512 to spread the powder, making a very flat, well controlled powder layer. Excess powder is pushed into an overflow container 522 and recycled for later use. Also mounted to arm 520 are camera 524 and light source 526,” para 0076; “the imaging components are leveraged to acquire images of the build in real-time during the build process,” para 0079; construed such that light source 526 provides illumination to the camera 524, which the arm 520 moves to disperse the powder), a plurality of light sources (light source 526, fig. 5; “in one example, printing apparatus 100 is a modified version of a commercially available 3D printer, modified to include one or more cameras and one or more light sources,” para 0041; fig. 5 is an example of fig. 1, paras 0013-0014; construed such the light source 526 can be more than one light source) that are attached to the recoater (recoater 516, fig. 5) on a side of the recoater that faces the beam entry window (window 504, fig. 5; see annotation above for the construed “side” of the recoater facing the window).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, attaching a light source to a recoater, in view of the teachings of Cheverton, by attaching the energy source 1420 to the material dispensing mechanism 616, as taught by Buller, in order to focus a light source at an imaging location, giving a uniform illumination field for the camera, for the advantage of detecting and reacting to potential operational flaws with the additive manufacturing apparatus and/or errors with one or more printed layers, which may indicate that the additive manufacturing apparatus has failed, is about to fail, or needs maintenance, because by terminating building of individual parts that are becoming problematic, manufacturing yields and machine uptime can be maximized (Cheverton, paras 0025-0026 and 0041).
Regarding claim 16, Buller teaches further comprising determining if the one or more parameters relating to transmittance of the beam entry indicate a transmittance that is less than a threshold transmittance window (“When reflectivity varies from a benchmark (e.g., known, predetermined) reflectivity value, at least one characteristics of the energy beam used to generate the 3D object may be varied (e.g., power, beam footprint, intensity, wavelength, emission time at a certain position),” para 0208) and outputting an alert in response to determining that the one or more parameters relating to transmittance of the beam entry window indicate the transmittance that is less than the threshold transmittance (“When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208; “intensity of a reflected beam” is used to determine “spatial locations,” described para 0202; based on the Specification, examiner understand measuring transmittance to be the same as measuring intensity).
Regarding claim 17, Buller teaches wherein the alert indicates a location on the beam entry window (optical window 1415, fig. 14) corresponding to the transmittance that is less than the threshold transmittance (“multiple locations on the window can be tested to determine a reflectivity value at multiple locations on the window corresponding to a level of cleanliness at each location,” para 0208; “When reflectivity varies from a benchmark reflectivity value beyond a threshold, the manufacturing process can be aborted or stalled until the optical window returns to an acceptable cleanliness level,” para 0208).
Regarding claim 18, Buller teaches wherein outputting the alert (“aborted or stalled,” para 0208) comprising outputting the alert during the additive manufacturing of the part (“The detection of the contamination level of the optical window can be done mostly or entirely during the formation of the 3D object (e.g., simultaneously. E.g., in real time),” para 0208).
Regarding claim 21, Buller teaches the invention as described above but does not explicitly disclose wherein the laser light source emits the laser light during a manufacturing phase of additive manufacturing, and wherein the plurality of light sources emit light during a recoating phase of additive manufacturing.
However, in the same field of endeavor of additive manufacturing, Cheverton teaches wherein the laser light source (energy source generator 608, fig. 6C) emits the laser light during a manufacturing phase of additive manufacturing (“dichromatic beam splitter 634 is configured to allow energy source 606 originating from energy source generator 608 to pass through dichromatic beam splitter 634 to steering/lens component 610 for steering to the build platform through window 604,” para 0083; construed such that the energy source generator is used during the build process), and wherein the plurality of light sources emit light during a recoating phase of additive manufacturing (“In operation, area(s) of the build platform, including the powder bed, may be imaged at various times during the build process, for instance after each recoating, when fresh powder is spread, or during/after each pass of the energy source to print (weld) the next layer,” para 0087; construed such that the illumination and imaging can take place after forming a layer using the energy source generator 608).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, imaging after each recoating, in view of the teachings of Cheverton, by stopping the energy source 1420 and using the sensor 1418, as taught by Buller, in order to evaluate the images to assess the operational performance of additive manufacturing process, to detect undesirable characteristics of the powder bed before the bed is exposed to the energy source such as bald spots or powder starved area as well as situations where a support structure or part has shifted, because knowledge of this can be useful for making the welded object more structurally robust (Cheverton, paras 0087-0088).
Regarding claim 22, Buller teaches the invention as described above as well as wherein each of the plurality of light sources (energy source 1420, fig. 14) emit light at a defined intensity (“the background lighting can be provided with a constant, oscillating, and/or varying intensity,” para 0200).
Buller does not explicitly disclose that the plurality of light sources are calibrated.
However, in the same field of endeavor of additive manufacturing, Scott teaches that the plurality of light sources are calibrated (“the performance of the optical module may advantageously be continually monitored either on site or remotely by means of sensors mounted within the module” para 0039; construed such that upon detection that an energy source is not calibrated correctly at a sensor, it can be detected).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, ensuring that an energy source is calibrated, in view of the teachings of Scott, by remotely assessing the energy source 1420 through the sensor 1418, as taught by Buller, in order to constantly assess the performance of the laser processing apparatus and the optical equipment such that when the performance falls below a level required for optimal performance, then the equipment can be serviced or replaced (Scott, para 0039).
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Cheverton (US-20150177158-A1) and Scott et al. (US-20180079029-A1) as applied to claims 1 and 11 above and further in view of Krüger et al. (US-20180200957-A1).
Regarding claim 2, Buller teaches the invention as described above but does not explicitly disclose wherein the controller causes each of the plurality of light sources to illuminate in a defined sequence as the recoater moves across the powder bed.
	However, in the same field of endeavor of additive manufacturing, Krüger teaches wherein the controller causes each of the plurality of light sources (light sources 34a-g, fig. 2) to illuminate in a defined sequence as the recoater (doctor blade 19, fig. 2) moves (“movement direction 25 of the doctor blade 19,” para 0047; paras 0046-0047 are construed such that the illumination happens during the movement of the doctor blade to detect “furrows”) across the powder bed (“The light sources can then be activated in succession,” para 0034).
Krüger, fig. 2

    PNG
    media_image5.png
    547
    438
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Cheverton, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Regarding claim 3, Buller teaches the invention as described above but does not explicitly disclose wherein each of the plurality of light sources is illuminated one-at-a-time so that no two of the plurality of light sources is illuminated simultaneously.
However, in the same field of endeavor of additive manufacturing, Krüger teaches wherein each of the plurality of light sources (light sources 34a-g, fig. 2) is illuminated one-at-a-time (“The light sources can then be activated in succession,” para 0034) so that no two of the plurality of light sources is illuminated simultaneously (“Instead of activating the light sources 34a to 34g in succession, these or at least some of them can also emit monochromatic light of different wavelengths and be operated simultaneously,” para 0048; construed such that the reverse is true in the succession embodiment, i.e. the light sources do not illuminate simultaneously).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Cheverton, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Regarding claim 12, Buller teaches the invention as described above but does not explicitly disclose wherein illuminating the plurality of light sources comprises illuminating each of the plurality of light sources in a defined sequence as the recoater moves across the powder bed.
However, in the same field of endeavor of additive manufacturing, Krüger teaches wherein illuminating the plurality of light sources (light sources 34a-g, fig. 2 comprises illuminating each of the plurality of light sources in a defined sequence as the recoater (doctor blade 19, fig. 2) moves (“movement direction 25 of the doctor blade 19,” para 0047; paras 0046-0047 are construed such that the illumination happens during the movement of the doctor blade to detect “furrows”) across the powder bed (“The light sources can then be activated in succession,” para 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Cheverton, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Regarding claim 13, Buller teaches the invention as described above but does not explicitly disclose wherein illuminating the plurality of light sources comprises illuminating each of the plurality of light sources one-at-a-time so that no two of the plurality of light sources is illuminated simultaneously.
However, in the same field of endeavor of additive manufacturing, Krüger teaches illuminating the plurality of light sources (light sources 34a-g, fig. 2) comprises illuminating each of the plurality of light sources one-at-a-time (“The light sources can then be activated in succession,” para 0034) so that no two of the plurality of light sources is illuminated simultaneously (“Instead of activating the light sources 34a to 34g in succession, these or at least some of them can also emit monochromatic light of different wavelengths and be operated simultaneously,” para 0048; construed such that the reverse is true in the succession embodiment, i.e. the light sources do not illuminate simultaneously).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, alternating light sources in a successive manner, in view of the teachings of Krüger, by using a plurality of energy sources that alternate in a successive manner, as taught by Krüger, and that were attached to the recoater, as taught by Cheverton, in order alternate the light sources in succession so that various shadows can be evaluated individually, where the detected information can be combined, so that by way of a common or combined evaluation of the generated information, the reliability of the recognition of defects in the surface of the powder bed advantageously increases (Krüger, para 0034).
Claims 4-5, 14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US-20170341183-A1) in view of Cheverton (US-20150177158-A1) and Scott et al. (US-20180079029-A1) as applied to claims 1 and 11 above and further in view of Ashton (US-20160236279-A1).
Regarding claim 4, Buller teaches the invention as described above but does not explicitly disclose further comprising: a first galvanometer mirror that is movable to reflect the laser light from the laser light source and the light emitted by each of the plurality of light sources along a first axis; a second galvanometer mirror that is movable to reflect the laser light from the laser light source and the light emitted by each of the plurality of light sources along a second axis that is perpendicular to the first axis; and a beam splitter that is positioned such that the laser light from the laser light source passes through the beam splitter toward the first and second galvanometer mirrors during a manufacturing phase of additive manufacturing and such that the beam splitter receives the light emitted by each of the plurality of light sources during a recoating phase of additive manufacturing (Buller teaches a “two axis galvanometer scanner,” para 0184 but does not disclose all of the limitations required for the scanner in claim 4).
However, in the same field of endeavor of additive manufacturing, Ashton teaches further comprising: a first galvanometer mirror (“two tiltable mirrors 175,” para 0062; “The tiltable mirrors 175 are each mounted for rotation about an axis under the control of an actuator, such as galvanometer,” para 0063) that is movable to reflect the laser light from the laser light source (laser 105, fig. 2a) and the light emitted by each of the plurality of light sources (“The tiltable mirrors 175 … are selected appropriately to transmit both the laser wavelength, which is typically 1064 nm, and wavelengths of the collected radiation that contain characteristic spectral peaks of the material being processed,” para 0065) along a first axis (“X-direction,” para 0063); a second galvanometer mirror (“two tiltable mirrors 175,” para 0062) that is movable to reflect the laser light from the laser light source (laser 105, fig. 2a) and the light emitted by each of the plurality of light sources (“The tiltable mirrors 175 … are selected appropriately to transmit both the laser wavelength, which is typically 1064 nm, and wavelengths of the collected radiation that contain characteristic spectral peaks of the material being processed,” para 0065) along a second axis that is perpendicular to the first axis (“Y-direciton,” para 0063) and a beam splitter (beam splitter 178, fig. 2a) that is positioned such that the laser light from the laser light source (laser 105, fig. 2a) passes through the beam splitter (beam splitter 178, fig. 2a) toward the first and second galvanometer mirrors (tiltable mirrors 175, fig. 2a) and such that the beam splitter receives the light emitted by each of the plurality of light sources (para 0066 describes how the beam splitter 178 is used to receive the light that is sent to the photodetector 187 for processing, whereas the laser light that is used to melt the powder from laser 105 is reflected to the build area).
Ashton, fig. 2a

    PNG
    media_image6.png
    367
    449
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, two tiltable mirrors and a beam splitter, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Buller/Ashton do not explicitly disclose a beam splitter that is positioned such that the laser light from the laser light source passes through the beam splitter during a manufacturing phase of additive manufacturing and such that the beam splitter receives the light emitted by each of the plurality of light sources during a recoating phase of additive manufacturing.
However, in the same field of endeavor of additive manufacturing, Cheverton teaches a beam splitter (beam splitter 634, fig. 6C) that is positioned such that the laser light from the laser light source (energy source generator 608, fig. 6C) passes through the beam splitter during a manufacturing phase of additive manufacturing (“dichromatic beam splitter 634 is configured to allow energy source 606 originating from energy source generator 608 to pass through dichromatic beam splitter 634 to steering/lens component 610 for steering to the build platform through window 604,” para 0083) and such that the beam splitter receives the light emitted by each of the plurality of light sources (light source 526, fig. 5; “in one example, printing apparatus 100 is a modified version of a commercially available 3D printer, modified to include one or more cameras and one or more light sources,” para 0041; “Light originating from one or more light sources (not pictured) either within build chamber 602 or sitting outside thereof, reflects off of the powder bed and structures being printed. Portions of the reflected light 636 travel coaxially (with respect to energy source) back through window 604 into steering/lens component 610, further reflecting back toward dichromatic beam splitter 634. Dichromatic beam splitter 634 is configured to reflect the reflected light 636 toward camera 624 for imaging,” para 0083) during a recoating phase of additive manufacturing (“In operation, area(s) of the build platform, including the powder bed, may be imaged at various times during the build process, for instance after each recoating, when fresh powder is spread, or during/after each pass of the energy source to print (weld) the next layer,” para 0087; construed such that the imaging can take place after forming a layer using the energy source generator 608).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, imaging after each recoating, in view of the teachings of Cheverton, by stopping the energy source 1420 and using the sensor 1418, as taught by Buller, in order to evaluate the images to assess the operational performance of additive manufacturing process, to detect undesirable characteristics of the powder bed before the bed is exposed to the energy source such as bald spots or powder starved area as well as situations where a support structure or part has shifted, because knowledge of this can be useful for making the welded object more structurally robust (Cheverton, paras 0087-0088).
Regarding claim 5, Buller teaches the invention as described above but does not explicitly disclose wherein the controller causes the first galvanometer mirror and the second galvanometer mirror to move to direct the light emitted by each of the plurality of light sources to the beam splitter, and the beam splitter directs the light emitted by each of the plurality of light sources to the photosensor during the recoating phase (Buller teaches a “two axis galvanometer scanner,” para 0184 but does not exclose all of the limitations required for the scanner in claim 5).
However, in the same field of endeavor of additive manufacturing, Ashton teaches wherein the controller (computer 160, fig. 1) causes (“the computer 160 may be able to control the scan parameters,” para 0084) the first galvanometer mirror and the second galvanometer mirror (“two tiltable mirrors 175,” para 0062; “The tiltable mirrors 175 are each mounted for rotation about an axis under the control of an actuator, such as galvanometer,” para 0063) to move to direct the light emitted by each of the plurality of light sources (“a projector 190 for projecting a pattern of light, such as a diffraction pattern, onto the working area, in this embodiment, the entire working area,” para 0098; the photodetector 187 measures light from the powder bed area, para 0069; construed such that light coming from the chamber, which includes light from the projector 190, travels along the path through the tiltable mirrors 175) to the beam splitter (beam splitter 178, fig. 2a), and the beam splitter directs the light emitted by each of the plurality of light sources to the photosensor (photodetector 187, fig. 2a) during the recoating phase (para 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a computer, two tiltable mirrors, a beam splitter, and a photodetector, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1 and includes a sensor 1418 as well as an energy source 1413) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Regarding claim 14, Buller teaches the invention as described above but does not explicitly disclose further comprising: moving a first galvanometer mirror and a second galvanometer mirror to direct the light emitted by each of the plurality of light sources to a beam splitter; and directing, by the beam splitter, the light emitted by each of the plurality of light sources to the photosensor.
However, in the same field of endeavor of additive manufacturing, Ashton teaches further comprising: moving a first galvanometer mirror and a second galvanometer mirror (“two tiltable mirrors 175,” para 0062; “The tiltable mirrors 175 are each mounted for rotation about an axis under the control of an actuator, such as galvanometer,” para 0063) to direct the light emitted by each of the plurality of light sources (“a projector 190 for projecting a pattern of light, such as a diffraction pattern, onto the working area, in this embodiment, the entire working area,” para 0098; the photodetector 187 measures light from the powder bed area, para 0069; construed such that light coming from the chamber, which includes light from the projector 190, travels along the path through the tiltable mirrors 175) to a beam splitter (beam splitter 178, fig. 2a); and directing, by the beam splitter, the light emitted by each of the plurality of light sources to the photosensor (photodetector 187, fig. 2a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a computer, two tiltable mirrors, a beam splitter, and a photodetector, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1 and includes a sensor 1418 as well as an energy source 1413) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Regarding claim 23, Buller teaches the invention as described above but does not explicitly disclose wherein the controller aims the photosensor by synchronous positioning with the first and second galvanometer mirrors.
However, in the same field of endeavor of additive manufacturing, Ashton teaches wherein the controller aims the photosensor by synchronous positioning with the first and second galvanometer mirrors (“movement of the focussing lenses 176, 177 is controlled synchronously with movement of the tiltable mirrors 175,” para 0064).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a computer, two tiltable mirrors, a beam splitter, and a photodetector, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1 and includes a sensor 1418 as well as an energy source 1413) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
Regarding claim 24, Buller teaches the invention as described above but does not explicitly disclose wherein the controller aims the photosensor by synchronous positioning with the first and second galvanometer mirrors.
However, in the same field of endeavor of additive manufacturing, Ashton teaches wherein the controller aims the photosensor by synchronous positioning with the first and second galvanometer mirrors (“movement of the focussing lenses 176, 177 is controlled synchronously with movement of the tiltable mirrors 175,” para 0064).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buller to include, a computer, two tiltable mirrors, a beam splitter, and a photodetector, in view of the teachings of Ashton, by using the scanning system taught by Ashton (fig. 2, which is above Ashton’s building chamber as shown in fig. 1 and includes a sensor 1418 as well as an energy source 1413) as the scanning system in the apparatus taught by Buller, in order to control the parameters of the laser scanning to achieve a melt pool that has a sufficient temperature and is of a required size, but where the vaporization of the powder is minimized in order to reduce condensate that contaminates the window and affects the accuracy of the build (Ashton, para 0081).
	Response to Argument
Applicant's arguments filed 13 May 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Buller combined with Cheverton and Scott.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amaya et al. (US-20180215102-A1) teach an additive manufacturing apparatus where instead of illumination lights being placed on the recoater, sensors are placed on the recoater.
Zeulner et al. (US-20190240906-A1) teach an additive manufacturing apparatus where instead of illumination lights being placed on the recoater, sensors are placed on the recoater.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/17/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761